Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00429-CV

                                 Benjamin Scott ZERTUCHE,
                                          Appellant

                                               v.

                            Chelsae WESSELS and Joey Urrabazo,
                                        Appellees

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 13-10-0938-CVA
                         Honorable Karen H. Pozza, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, we DISMISS WITH PREJUDICE
Chelsae Wessels’s assault, intentional infliction of emotional distress, and loss of consortium
claims that are based on the pregnancy and abortion facts alleged primarily in paragraphs 24–39
of Defendants’ First Amended Answer to Third Amended Third Party Petition and Counterclaim.
        We DISMISS WITH PREJUDICE Joey Urrabazo’s intentional infliction of emotional
distress and loss of consortium claims that are based on the pregnancy and abortion facts alleged
primarily in paragraphs 24–39 of Defendants’ First Amended Answer to Third Amended Third
Party Petition and Counterclaim.
        We REMAND this cause to the trial court to award reasonable attorney’s fees and costs of
court incurred for the dismissed claims only, and for further proceedings consistent with this
opinion.

       SIGNED November 14, 2018.


                                                _____________________________
                                                Patricia O. Alvarez, Justice